Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c). The examiner notes to see the Terminal Disclaimer review decision mailed 7/12/2021 to remedy the issue.

Response to Amendment
	The amendment filed 7/09/2021 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 16, and 20 of U.S. Patent No. 10,753,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Instant Application
16/985,907
US Patent
10,753,584
Comparison
1. A light board mounting system, the system comprising: a fixture having a planar surface; a plurality of alternating bosses disposed along a length of the planar surface of the frame, each alternating boss comprising a band formed from a raised portion of the planar surface; at least one light board having a first side and a second side; a plurality of lights disposed along a length of the at least one light board on the first side; a pair of electrical contacts coupled to the plurality of lights, and mounted to the second side of the at least one light board; and a first edge and opposing second edge of the at least one light board secured to the planar surface of the fixture frame between the plurality of alternating bosses, the second side of the at least one light board being adjacent to the planar surface of the fixture frame.  
1. A light board mounting system, the system comprising: a fixture frame having a planar surface; a plurality of alternating bosses disposed along a length of the planar surface of the fixture frame, each alternating boss comprising a band formed form a punched portion of the planar surface of the fixture frame; at least one light board having a first side and a second side; a plurality of lights disposed along a length of the at least one light board on the first side; a pair of electrical contacts coupled to the plurality of lights, and mounted to the second side of the at least one light board and extending away from the second side; and a first edge and opposing second edge of the at least one light board secured to the planar surface of the fixture frame between the plurality of alternating bosses, the second side of the at least one light board being adjacent to the planar surface of the fixture frame and the pair of electrical contacts extending through the planar surface.
Claim 1 is a broader recitation of claim 1 of the '584 patent and recites a raised portion (a punched portion in '584 patent) which is identical. 
2. The system of Claim 1, further comprising an additional light board secured to the planar surface of the fixture frame, wherein the additional light board being coupled to the pair of electrical contacts of the at least one light board.  
2. The system of claim 1, further comprising an additional light board secured to the planar surface of the fixture frame, wherein the additional light board being coupled to the pair of electrical contacts of the at least one light board.
Claim 2 of the instant application and claim 2 of the '584 are identical.
3. The system of Claim 1, wherein the pair of electrical contacts extend through the planar surface.  
1. A light board mounting system, the system comprising: … the pair of electrical contacts 

4. The system of Claim 1, wherein the plurality of alternating bosses are formed from a punched portion of the planar surface of the fixture frame.  
7. The system of claim 1, wherein the plurality of alternating bosses formed from the planar surface of the fixture frame.
Claim 4 of the instant application and claim 7 of the '584 are identical.
5. The system of claim 1, wherein the band is a protruding band.  
8. The system of claim 1, wherein the band is a protruding band.
Claim 5 of the instant application and claim 8 of the '584 are identical.
6. The system of Claim 2, wherein the additional light board is longitudinally aligned with the at least one light board on the planar surface of the fixture frame.  
3. The system of claim 2, wherein the additional light board being longitudinally aligned with the at least one light board on the planar surface of the fixture frame.
Claim 6 of the instant application and claim 3 of the '584 are identical.
7. The system of Claim 2, wherein the additional light board is secured spaced apart relation and in parallel orientation to the at least one light board.  
4. The system of claim 2, wherein the additional light board being secured spaced apart relation and in parallel orientation to the at least one light board.
Claim 7 of the instant application and claim 4 of the '584 are identical.
8. The system of Claim 1, wherein the plurality of lights are arranged in a substantially linear orientation on the first side of the at least one light board.  
  9. The system of claim 1, wherein the plurality of lights are arranged in a substantially linear orientation on the first side of the at least one light board.
Claim 8 of the instant application and claim 9 of the '584 are identical.
9. The system of Claim 2, wherein the additional light board and the at least one light board are electrically connected in series.  
5. The system of claim 2, wherein the additional light board and the at least one light board are electrically connected in series.
Claim 9 of the instant application and claim 5 of the '584 are identical.
10. The system of Claim 1, wherein the at least one light board comprises a dielectric substrate carrying the lights.  
10. The system of claim 1, wherein the at least one light board comprises a dielectric substrate carrying the lights.
Claim 10 of the instant application and claim 10 of the '584 are identical.
11. A method of mounting a light board to a fixture frame, the light board having a plurality of lights mounted thereon and at least one electrical contact connected thereto, the method comprising: forming a plurality of alternating bosses on a first side of the fixture frame, wherein the plurality of alternative bosses are formed from the planar surface; 
a pair of electrical contacts connected thereto, the method comprising: punching a portion of a planar surface of the fixture frame to form each of a plurality of alternating bosses on a first side of the fixture frame; aligning a first the pair of electrical contacts extending through the planar surface.


14. The method of claim 12, wherein the at least one electrical contact extends through the planar surface.
20. A method of mounting a light board … the pair of electrical contacts extending through the planar surface
Claim 14 of the instant application is taught by claim 20 of the '584 patent.
16. The method claim 11, wherein forming a plurality of bosses comprises punching a portion of the planar surface of the fixture frame.  
20. A method of mounting a light board … punching a portion of a planar surface of the fixture frame to form each of a plurality of alternating bosses …
Claim 16 of the instant application is taught by claim 20 of the '584 patent.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is dependent upon a cancelled claim. It is unclear which claim claim 14 is dependent upon. The examiner is treating claim 14 as dependent upon claim 11.
Response to Arguments
Regarding applicant's remarks filed 7/09/2021, the examiner notes that the double patenting rejection remains outstanding since the terminal disclaimer was disapproved for the reasons stated in the Terminal Disclaimer review decision mailed 7/12/2021.
The examiner additionally notes that claim 14 was rejected under 35 USC 112b since it is unclear which claim claim 14 should be dependent upon.

Allowable Subject Matter
Claims 1-11 and 14-18 would be allowable if the non-statutory double patenting rejection is overcome.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light board mounting system, the system comprising: a fixture having a planar surface; a plurality of alternating bosses disposed along a length of the planar surface of the frame, each alternating boss comprising a band formed from a raised portion of the planar surface; at least one light board having a first side and a second side; a plurality of lights disposed along a length of the at least one light board on the first side; a pair of electrical contacts coupled to the plurality of lights, and mounted to the second side of the at least one light board; and a first edge and opposing second edge of the at least one light board secured to the planar surface of the fixture frame between the plurality of alternating bosses, the second side of the at least one light board being adjacent to the planar surface of the fixture frame with respect to claim 1; and  
A method of mounting a light board to a fixture frame, the light board having a plurality of lights mounted thereon and at least one electrical contact connected thereto, the method claim 11; as specifically called for in the claimed combinations.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if it is being treated as dependent upon claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875